Exhibit 6 Consent of PricewaterhouseCoopers LLP We hereby consent to (i)the inclusion in Canadian Natural Resources Limited’s Annual Report on Form 40-F for the year ended December31, 1009; and (ii)the incorporation by reference in the registration statement on Form F-9 (File No. 333-162270), of our audit report dated March3, 2010 on the consolidated balance sheets of Canadian Natural Resources Limited as at December31, 2009 and 2008, and the consolidated statements of earnings, shareholder’s equity, comprehensive income and cash flows for each of the years in the three-year period ended December31, 2009 and the effectiveness of internal control over financial reporting of Canadian Natural Resources Limited as of December31 , 2009. Chartered Accountants Calgary, Alberta March25, 2010
